MEMORANDUM **
The members of the Oregon Racing Commission (ORC) are not absolutely immune from damages for barring the Lees from horse racing meets in Oregon. Absolute quasi-judicial immunity is a limited exemption that applies only to the “judicial acts” of agency officials. See Butz v. Economou, 438 U.S. 478, 507, 514, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978); Richardson v. Koshiba, 693 F.2d 911, 913-14 (9th Cir. 1982). The ORC members issued a summary exclusion order, without notice or a hearing, that was designed to enforce regulations that the members themselves had promulgated. See Zamsky v. Hansell, 933 F.2d 677, 679 (9th Cir.1991) (per curiam). The issuance of the order was neither an integral part of the judicial process nor functionally analogous to a judicial act. See Butz, 438 U.S. at 511-14, 98 S.Ct. 2894. Far from it.
That Oregon Revised Statute § 462.080 permitted the Lees to request a hearing after the order was issued does not change the nature of the act. The ORC members “acted unilaterally,” and the order was effective upon issuance. Meyers v. Contra Costa County Dep’t of Soc. Servs., 812 F.2d 1154, 1157 (9th Cir.1987); see also Howard v. Suskie, 26 F.3d 84, 86 (8th Cir.1994). The ORC members have therefore failed to show that they were engaged in “the function of resolving a dispute between parties or ... authoritatively adjudicating private rights” and are not entitled to absolute quasi-judicial immunity. Burns v. Reed, 500 U.S. 478, 500, 111 S.Ct. 1934, 114 L.Ed.2d 547 (1991) (Scalia, J., concurring in judgment in part and dissenting in part).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.